Citation Nr: 1506018	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the Veteran's claims file currently resides with the Boise, Idaho RO.

A videoconference hearing was scheduled before a Veterans Law Judge in December 2014.  However, the Veteran failed to show up for the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of a 10 percent rating for PTSD which was assigned based on an April 2009 VA examination and an August 2009 addendum opinion.  Since that time, the Veteran has received counseling and treatment, but has not undergone a full psychiatric evaluation.  In April 2014, the Veteran's representative requested that the Board remand the claim in order to obtain a new examination that reflects the current severity of the Veteran's PTSD.  Given that the most recent psychiatric evaluation is more than 5 years old and the Veteran has averred that his PTSD has gotten significantly worse since that time, the Board finds that a VA examination is warranted.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to obtain and associate with the record copies of any outstanding VA and private medical records referable to PTSD from September 2014 to the present time.

2.  The AOJ should then have the Veteran scheduled for a VA psychiatric examination to determine the severity of his PTSD.

The claims file and a copy of this Remand should be provided to the examiner for review.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

